DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.    	The following is a non-Final Office action in response to the Applicant submission received on 06/09/2020.
3.    	Claims 1-25 are currently pending and have been examined.

Foreign Priority

4.	No foreign priority claimed under 35 U.S.C. 119 (a)-(d).

Oath/Declaration

5.	The applicant's oath/declaration filed on 07/23/2020 has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Drawings

6.	The applicant’s drawings submitted on 06/09/2020 are acceptable for examination purposes.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
11.	Claim(s) 1-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 20220200851 A1) in view of Kim et al. (US 20210022032 A1).

Regarding claims 1, 22, 23, 25, Smith discloses a digital radio communication system comprising a central device and a peripheral device arranged to operate in accordance with a predetermined communication protocol, wherein the central and peripheral devices are both arranged to: 
transmit data packets over a plurality of available radio channels having different frequencies (Smith, Fig. 19, para. 129: FIG. 19 is a process flow diagram of an example method 1900 for receiving and recombining packets sent using an NDM technique in accordance with some embodiments. The method 1900 of FIG. 19 may be implemented by the IoT device 2000 described with respect to FIG. 20. The method 1900 starts at block 1902 as fragments are received from a sending device over a number of different communications channels); wherein at least one of the central and peripheral devices is arranged to assign a dynamic channel rating to one or more of said radio channels based on an outcome of at least some of the data integrity checks (Smith, para. 209: detecting the receipt of frames on a number of different communication channels, analyzing the payloads to identify payload fragments and associated sequence numbers, and storing the payload fragments (e.g. data integrity checks)).
Smith does appear to explicitly disclose receive the data packets transmitted by the other respective device; and perform data integrity checks on the data packets received.
In a similar field of endeavor, Kim discloses receive the data packets transmitted by the other respective device (Kim, para. 53: The input device 150 may receive a command or data to be used by other component (e.g., the processor 120) of the electronic device 101, from the outside (e.g., a user) of the electronic device 101); and perform data integrity checks on the data packets received (Kim, para. 87, 101: perform various processing operations (for example, integrity verification of the received data) on the received data).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Smith with the teaching of Kim by using the above features such as receiving the data packets transmitted by the other respective device and performing data integrity checks on the data packets received as taught by Kim. The motivation for doing so would have been to improve the data processing rate.

Regarding claim 2, Smith as modified by Kim discloses the radio communication system as claimed in claim 1, wherein the at least one of the central and peripheral devices is further arranged to degrade the rating assigned to at least some channels which have not been improved or deteriorated based on data integrity checks for at least a predetermined interval (Smith, para. 116, 209: the payload for longer messages may need to be fragmented across multiple frames. These frames do not have to be sequentially sent in an IoT network, but may be sent over parallel radio channels to decrease the transmission time and improve the transmission efficiency).

Regarding claim 3, Smith as modified by Kim discloses the radio communication system as claimed in claim 1, wherein the at least one of the central and peripheral devices is arranged to remove radio channels from a channel map, based on their channel ratings, wherein the channel map comprises a selection of radio channel frequencies available for transmission by the central and peripheral devices (Smith, para. 138: A payload fragmenter/packager 2008 may analyze the payload and available communications channels to determine the channel combinations likely to result in an optimum communication of the payload, based on speed of communications, reliability, power availability, or any number of other factors and combinations of factors. The payload fragmenter/packager 2008 may then fragment the payload into sub-objects for transmission. Depending on the communications selected, the sub-objects may be packaged into the data fields of various protocol frames, then sent over the selected communications channels by the communicator 2002).

Regarding claim 4, Smith as modified by Kim discloses the radio communication system as claimed in claim 3, wherein the at least one of the central and peripheral devices is arranged to compare the rating of each channel to an average rating of at least some of the radio channels in said channel map (Smith, para. 225: comparing the selected number of bytes to a node ID for each of a plurality of IoT devices, and identifying the target node by a closest match between the selected number of bytes and a node ID in the plurality of IoT devices.).

Regarding claim 5, Smith as modified by Kim discloses the radio communication system as claimed in claim 4, wherein the at least one of the central and peripheral devices is arranged to remove channels that are worse than the average by a predetermined percentage (Abraham, para. 62: The classification of a channel as having a high data rate or a low data rate may be based on a threshold value that is a percentage of a maximum available data rate for a particular wireless communications protocol).

Regarding claim 6, Smith as modified by Kim discloses the radio communication system as claimed in claim 3, wherein the at least one of the central and peripheral devices is arranged to remove up to a maximum number of channels that have the worst ratings (Smith, para. 62, 67, 69: the values in entries 2 and 4 may be altered to reflect the device type or network provider. Furthermore, the entries in the table 600 may vary based on jurisdictional or regulatory limitations. For example, entries 2 and 4 in table 600 show that the ZigBee networks have 16 channels each having 5 MHz of bandwidth and having a maximum data rate of 250 kbps per channel. These values may be based on the ZigBee channel operating in the 2.4 GHz band, which is typical for most jurisdictions outside of the United States. However, in the United States the ZigBee protocol is relegated to operating in the 915 MHz band, which may reduce the maximum data rate per channel to 40 kbps.).

Regarding claim 7, Smith as modified by Kim discloses the radio communication system as claimed in claim 3, wherein the central and/or peripheral device is arranged to re-evaluate radio channels that have been removed from the channel map after a predetermined interval by returning said channels to the channel map (Abraham, para. 58, 73: instruct the communications circuitry 325 to perform the scan of the environment 108 on a periodic basis or at a predetermined time interval. Moreover, section 73 discloses performing the scan on a periodic basis or at a desired interval regardless of whether an available channel is found at operation 710).

Regarding claim 8, Smith as modified by Kim discloses the radio communication system as claimed in claim 3, wherein the central is arranged to communicate the channel map to the peripheral (Abraham, para. 48: mapping application or protocol converter application that performs required protocol conversions for communications between the IoT devices 102 and a network element of cloud 100, or for communications between IoT devices 102 that operate according to different wireless communications protocols).

Regarding claim 9, Smith as modified by Kim discloses the radio communication system as claimed in claim 3, wherein the central and peripheral devices are arranged to frequency hop between the radio channels provided in the channel map according to a predetermined algorithm (Smith, para. 103: sensing radio frequency).

Regarding claim 10, Smith as modified by Kim discloses the radio communication system as claimed in claim 1, wherein the at least one of the central and peripheral devices is arranged to: 
calculate an average channel rating of all of the radio channels in a channel map; compare the rating of each individual channel to the average channel rating; and remove at least one channel having a rating worse that the average channel rating by a predetermined amount from the channel map (Smith, para. 116: The frames may be sent over parallel radio channels to decrease the transmission time and improve the transmission efficiency).

Regarding claim 11, Smith as modified by Kim discloses the radio communication system as claimed in claim 1, wherein the at least one of the central and peripheral devices is arranged to assess each channel's rating at a recurring interval (Abraham, para. 73: perform the scan on a periodic basis or at a desired interval regardless of whether an available channel is found at operation 710).

Regarding claim 12, Smith as modified by Kim discloses the radio communication system as claimed in claim 1, wherein the at least one of the central and peripheral devices is further arranged to modify the rating of one or more channels based on the ratings of channels within a predetermined range of frequencies around said channel (Abraham, para. 31: the use of a mesh network may allow IoT devices 102 that are very low power or located at a distance from infrastructure to be used, as the range to connect to another IoT device 102 may be much less than the range to connect to the GWs 124).

Regarding claim 13, Smith as modified by Kim discloses the radio communication system as claimed in claim 1, wherein the at least one of the central and peripheral devices is further arranged to assign a dynamic activity rating to one or more potentially interfering channels based on the channel ratings of channels associated with the potentially interfering channel(s) according to a predetermined association (Abraham, para. 204: the BS may assign resources to be used by the electronic device 101 to transmit data to the electronic device 101 on the buffer status report).

Regarding claim 14, Smith as modified by Kim discloses the radio communication system as claimed in claim 1, wherein the at least one of the central and peripheral devices is further arranged to assign a dynamic activity rating to one or more potentially interfering channels based on the data integrity checks performed on channels associated with the potentially interfering channel(s) according to a predetermined association (Abraham, para. 59: A victim network maybe a network or a set of available channels under interference by the set of channels of the aggressor network. Continuing with the previous example, the interference logic 310 may determine that the WiFi network is acting as an aggressor network while the ZigBee, BLE, and Thread networks are victim networks.).

Regarding claim 15, Smith as modified by Kim discloses the radio communication system as claimed in claim 13, however, Kim further discloses wherein the at least one of the central and peripheral devices is further arranged to determine whether one or more of the potentially interfering channels is/are active based on the activity ratings (Kim, para. 50: control at least some of functions or states related to at least one component (e.g., the display device 160, the sensor module 176, or the communication module 190) among the components of the electronic device 101, instead of the main processor 121 while the main processor 121 is in an inactive (e.g., sleep) state, or together with the main processor 121 while the main processor 121 is in an active state (e.g., executing an application)).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Smith with the teaching of Kim by using the above features such as determining whether one or more of the potentially interfering channels is/are active based on the activity ratings as taught by Kim. The motivation for doing so would have been to improve the data processing rate.

Regarding claim 16, Smith as modified by Kim discloses the radio communication system as claimed in claim 13, wherein the at least one of the central and peripheral devices is further arranged to remove all of the radio channels associated with a potentially interfering channel from a channel map if the activity rating reaches a threshold (Abraham, para. 62: The classification logic 315 may receive the interference signatures and wireless communication protocols from the interference logic 310, and may rank and classify each of the available channels based on the interference signatures. The available channels may be ranked/classified such that available channels experiencing lower amounts of interference are ranked/classified higher than available channels experiencing greater amounts of interference. The classification of a channel as having a high data rate or a low data rate may be based on a threshold value that is a percentage of a maximum available data rate for a particular wireless communications protocol.).

Regarding claim 17, Smith as modified by Kim discloses the radio communication system as claimed in claim 16, wherein the at least one of the central and peripheral devices is further arranged to re-evaluate potentially interfering channels that have been removed from the channel map after a predetermined interval by returning only one or more representative channels associated with the potentially interfering channel to the channel map (Abraham, para. 74: determine an interference signature for each of the available channels. The interference signature may be based on an amount of interference being experienced by an available channel or a type of interference being experienced by an available channel. At operation 620, the computer device 200 (e.g., through classification logic 315) may assign a rank to each of the available channels based on their corresponding interference signature. In embodiments, the computer device 200 may store each available channel in association with an associated wireless communication protocol, the corresponding interference signature, and ranking.).

Regarding claim 18, Smith as modified by Kim discloses the radio communication system as claimed in claim 13, wherein assigning a dynamic activity rating to a potentially interfering channel comprises: 
calculating a first average channel rating of the radio channels that are associated with the potentially interfering channel, calculating a second average channel rating of all or the remaining radio channels currently in use; and comparing the first average channel rating to the second average channel rating (Abraham, para. 50: determine, based on a scan of a desired frequency spectrum, one or more available channels, wherein at least one available channel of the one or more available channels is associated with a different wireless communication protocol than a wireless communication protocol of another available channel of the one or more available channels; determine, for each of the one or more available channels, a corresponding interference signature; assign, to each of the one or more available channels, a rank based on the corresponding interference signature; select an available channel from among the one or more available channels based on assigned ranks).

Regarding claim 19, Smith as modified by Kim discloses the radio communication system as claimed in claim 18, arranged to strengthen or weaken the dynamic activity rating by an amount dependent on one or more of: the first average; the difference between the first and second averages; and the channel rating of a radio channel associated with the potentially interfering channel (Abraham, para. 62: The classification logic 315 may receive the interference signatures and wireless communication protocols from the interference logic 310, and may rank and classify each of the available channels based on the interference signatures. The available channels may be ranked/classified such that available channels experiencing lower amounts of interference are ranked/classified higher than available channels experiencing greater amounts of interference).

Regarding claim 20, Smith as modified by Kim discloses the radio communication system as claimed in claim 18, wherein the at least one of the central and peripheral devices is further arranged to degrade the activity rating assigned to at least one potentially interfering channels which has not been strengthened or weakened for at least a predetermined interval (Abraham, Fig. 4, para. 63, 68: The channel specific parameters may be parameters that are specific to the available channel, such as the channel number of the available channel, a transmission power of the available channel, a data rate of the available channel, the interference signature of the available channel, and a classification/rank of the available channel. For example, entry 4 of table 600 lists channel specific parameters of the ZigBee channel, including a channel number of the available channel (e.g., 16), a transmission power of the available channel (e.g., 0.9 mW), a data rate of the available channel (e.g., 100 kilobits per second (kbps)), the interference signature of the available channel (e.g., AGWN; victim), and a classification/rank (e.g., 2a)).

Regarding claim 21, Kim discloses the radio communication system as claimed in claim 13, however, Kim further discloses wherein the one or more potentially interfering channels comprise Wi-Fi (Kim, para. 64: communicate with the external electronic device via the first network 198 (e.g., a short-range communication network, such as Bluetooth™, wireless-fidelity (Wi-Fi) direct).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Smith with the teaching of Kim by using the above features such as the one or more potentially interfering channels comprise Wi-Fi as taught by Kim. The motivation for doing so would have been to improve the data processing rate.

Regarding claim 24, Kim discloses a method of operating a digital radio transceiver in accordance with a predetermined communication protocol, the method comprising:
transmitting data packets over a plurality of available radio channels having different frequencies (Smith, Fig. 19, para. 129: FIG. 19 is a process flow diagram of an example method 1900 for receiving and recombining packets sent using an NDM technique in accordance with some embodiments. The method 1900 of FIG. 19 may be implemented by the IoT device 2000 described with respect to FIG. 20. The method 1900 starts at block 1902 as fragments are received from a sending device over a number of different communications channels); assigning a dynamic channel rating to one or more of said radio channels based on an outcome of at least some of the data integrity checks (Smith, para. 209: detecting the receipt of frames on a number of different communication channels, analyzing the payloads to identify payload fragments and associated sequence numbers, and storing the payload fragments (e.g. data integrity checks)).
Smith does appear to explicitly disclose receiving data packets transmitted by another digital radio transceiver; performing data integrity checks on the data packets received.
In a similar field of endeavor, Kim discloses receiving data packets transmitted by another digital radio transceiver (Kim, para. 53: The input device 150 may receive a command or data to be used by other component (e.g., the processor 120) of the electronic device 101, from the outside (e.g., a user) of the electronic device 101); performing data integrity checks on the data packets received (Kim, para. 87, 101: perform various processing operations (for example, integrity verification of the received data) on the received data).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Smith with the teaching of Kim by using the above features such as receiving the data packets transmitted by the other respective device and performing data integrity checks on the data packets received as taught by Kim. The motivation for doing so would have been to improve the data processing rate.

Conclusion

12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a)	Nolan et al. (US 20190036873) discloses initializing an IoT device alias addressing space, to assign an alias address to each of a plurality of the IoT devices, where the alias addresses are time-limited, and to handle packet transactions using the assigned alias addresses.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F VOLTAIRE whose telephone number is (571)272-3953. The examiner can normally be reached M-F 9:00-6:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN F VOLTAIRE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466